Citation Nr: 1609665	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for narcolepsy, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue has been amended accordingly.

In November 2015, the Veteran withdrew his request for a hearing before a member of the Board. 

The claim for entitlement to service connection for narcolepsy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO declined to reopen the claim for service connection for narcolepsy; the Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the January 2006 rating decision is final.
 
2.  The evidence received since the January 2006 rating decision is not duplicative or cumulative of evidence previously of record and relates to unestablished facts necessary to substantiate the claim of service connection narcolepsy.

CONCLUSIONS OF LAW

1.  The January 2006 rating decision that declined to reopen the claim of for service connection for narcolepsy is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received, and the claim for service connection for narcolepsy is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In September 1991, the RO denied service connection for narcolepsy on the basis that the medical evidence failed to show that his sleeping disorder, which preexisted service, was aggravated by service.  Thereafter, in a rating decisions in July 1996 and January 2006, the RO declined to reopen the claim for service connection for narcolepsy because new and material evidence had not been presented to reopen the claim.  The Veteran was notified of the decision and of his procedural rights by letter in January 2006.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the January 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Veteran submitted a request to reopen his claim in January 2010.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

At the time of the January 2006 rating decision, the evidence of record consisted of service treatment records, which contained the Veteran's January 1984 enlistment examination and a May 1992 Army National Guard examination report that showed no diagnosis of or findings related to narcolepsy, a July 1986 clinical treatment note showing a sleep disorder that existed prior to service (EPTS), along with an assessment of rule/out narcolepsy; post-service treatment records including an August 1987 Electroencephalogram (EEG) that noted a history of narcolepsy but revealed no awake or asleep abnormalities; and a VA examination report which noted the Veteran's report that he initially noticed his sleeping disorder during service.

The evidence received since the prior final denial includes private treatment records, Social Security Administration records, statements from the Veteran asserting that his narcolepsy had onset in service, and a December 2015 opinion report from a legal nurse consulting firm, which following a review of the claims file, found that the Veteran's narcolepsy did not preexist service and more likely than not the condition had onset in service.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material.  Specifically, it provides a positive nexus opinion linking the current disability to service.  Accordingly, as new and material evidence has been submitted, the claim for service connection for narcolepsy is reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for narcolepsy is reopened, and to this extent only the appeal is granted.


REMAND

The Veteran contends that he developed narcolepsy during service.  

The Veteran's service treatment records show that on enlistment examination in January 1984, the Veteran denied a medical history of frequent trouble sleeping and his neurological system was clinically evaluated as normal.  However, in July 1986 he was evaluated for complaints of falling asleep all the time.  At that time the Veteran reported onset of these symptoms since the age of 19.  The examiner noted that the condition existed prior to service.  An impression of rule out narcolepsy versus personality disorder was noted.  A July 1986 periodic examination did not contain any findings or diagnoses of narcolepsy.  

An August 1987 EEG report had an impression of normal EEG awake and asleep.  

A May 1992 examination and report of medical history for National Guard service did not contain any reports or treatment for narcolepsy.  

A March 1994 private treatment record from Neurological Consultants reflects that they had treated the Veteran since November 1993.  He had a diagnosis of narcolepsy.  

In support of claim, the Veteran submitted a December 2015 opinion report from a legal nurse consulting firm, which determined, upon review of evidence of record, that the Veteran's narcolepsy did not preexist service and more likely than not the condition had onset during active duty.  

The exact etiology of the Veteran's narcolepsy is unclear.  As the Veteran has not yet been afforded a VA examination, the Board finds that a remand is necessary in order to obtain an opinion as to whether the Veteran's narcolepsy began during his service.  McLendon v. Nicholson, 20 Vet. App. (2006).  On remand, relevant ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for narcolepsy, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.
 
2.  Obtain all relevant VA treatment records that are not already in the claims file.

3.  After the above development is completed, schedule the Veteran for a VA examination to determine whether the Veteran's sleep disorder, to include narcolepsy, began during his service.  After reviewing the claims file, the examiner is asked to provide an opinion as to whether it at least as likely as not (50 percent or greater probability) that any current sleep disorder, to include narcolepsy, had onset in service, or is otherwise related to any aspect of the Veteran's service. 

The examiner must provide the reasoning for any opinions expressed.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


